Citation Nr: 0525933	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  95-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for seborrheic 
dermatitis (scalp dandruff), currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
March 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which in pertinent part denied a compensable 
evaluation for service-connected seborrheic dermatitis. 
In April 2000, the Board remanded this claim for additional 
development.  By supplemental statement of the case (SSOC) 
issued in June 2002, the RO increased the evaluation for 
seborrheic dermatitis to 10 percent effective September 22, 
1998.  In May 2003 and September 2004, the Board again 
remanded this case.

Subsequently, a June 2005 rating action again denied an 
evaluation in excess of 10 percent for the veteran's service 
connected seborrheic dermatitis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected seborrheic dermatitis, 
which is manifested by papules on his scalp with no visible 
skin lesions, is under control with medication and occasional 
outpatient treatment.  The presence of constant exudation or 
itching, extensive lesions, marked disfigurement, the 
presence of dermatitis over 20 to 40 percent of his entire 
body or 20 to 40 percent of exposed areas affected, and the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more (but not constantly) during the past 12-month period has 
not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective prior to, and since, August 30, 2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a  
well-grounded claim (inapplicable here), redefined the  
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in September 2004 in the present case, the 
VA informed the veteran of the type of evidence necessary to 
support his increased rating claim.  In addition, VA notified 
the veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that VA could request 
the relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
"any evidence or information you may have pertaining to your 
appeal."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the August 1999 statement of the case (SOC), 
and the supplemental statements of the case (SSOCs) furnished 
in August 2003 and June 2005 notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
increased rating claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one communication--
the essential purposes of the VCAA have been satisfied.  In 
the present case, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004) and Mayfield  v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board notes that, 
in the current appeal, the veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the increased rating issue was first adjudicated in May 
1999.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done in this case, as discussed above.  
Consequently, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in September 2004 in the current appeal was not given 
prior to the first adjudication of the issue on appeal, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in June 2005.  

The veteran has been accorded VA dermatology examinations in 
November 2000, August 2002, and July 2003.  VA outpatient 
treatment records and private medical records have been 
obtained, and the veteran has not identified any additional 
relevant records that have not been obtained.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
increased rating claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet.  App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service connection for mild scalp dandruff was granted in 
February 1963.  A noncompensable evaluation was assigned from 
September 1962.  The veteran filed his claim for an increased 
evaluation in September 1998.  By a June 2002 rating action, 
the RO increased the evaluation for seborrheic dermatitis 
(scalp dandruff) to 10 percent effective September 22, 1998.  
The veteran continues to contend that he is entitled to a 
higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  Each  service-connected disability is 
rated on the basis of  specific criteria identified by 
diagnostic codes.  38 C.F.R.  § 4.27 (2004).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

Initially, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) (effective August 30, 2002) codified at 
38 C.F.R. § 4.118 (2004).  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version  would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  

According to the old relevant rating criteria, dermatitis was 
evaluated by analogy to eczema and was dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  The old relevant rating criteria which 
evaluated impairment resulting from eczema stipulated that 
evidence of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area resulted in 
the assignment of a noncompensable rating.  Id.  A 
compensable evaluation of 10 percent required evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  Id.  The next higher rating of 30 
percent required evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  The highest 
evaluation allowable under this diagnostic code, 50 percent, 
necessitated evidence of ulceration, extensive exfoliation, 
or crusting, and systemic or nervous manifestations or 
exceptional repugnance.  Id.  

According to the revised pertinent rating criteria, evidence 
of dermatitis on less than 5 percent of the entire body or 
exposed areas affected and no more than topical therapy 
required during the past 12-month period warrants the 
assignment of a noncompensable rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  A compensable evaluation of 10 
percent requires evidence of acne on at least 5 percent, but 
less than 20 percent, of the entire body; at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Id.  
The next higher rating of 30 percent requires evidence of 
acne on 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more (but not  constantly) 
during the past 12-month period.  Id.  The highest evaluation 
allowable pursuant to this diagnostic code, 60 percent, 
necessitates evidence of acne on more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  

A VA examination was conducted in November 2000.  The veteran 
reported itching, scaling, pussing, and bleeding of the 
scalp.  He stated that he wore a shower cap to bed to keep 
from bleeding on his pillow.  He used Denorex shampoo for 
treatment of his scalp condition.  Scalp scrapings were 
negative for fungal elements.  The examiner noted patches of 
white scaling of the scalp.  These were described as very 
common in the general population; the veteran did not 
demonstrate areas that would account for scalp bleeding, 
however that could be produced by scratching.

A VA examination was conducted in August 2002.  The veteran 
again reported itching and bleeding of the scalp.  He stated 
that he used "normal" shampoo.  On examination, there were 
no abnormal areas of the scalp.  There were hyperpigmented 
macules and a few hyperpigmented popular scars one to two 
millimeters in size.  No scaling was present.  The examiner 
was unable to find any physical reason for the itching and 
burning, and could not see anything to diagnose.  

An April 2003 outpatient treatment record noted mild scaly 
patches on the scalp.  No papules, nodules, or blood were 
seen.

A VA examination was conducted in July 2003.  The veteran 
reported that he had used coal tar shampoo and had a course 
of doxycycline for one month.  These helped a little, but he 
stated that pus continued to drain in his eyes.  Examination 
showed many scattered small hyperpigmented macules and 
papules on the scalp.  There was no active bleeding or pus or 
signs of scratching present.  No adenopathy was noted.  There 
was no evidence of exfoliation, itching, marked 
disfigurement, ulceration, crusting, or systemic nervous 
manifestations.  The examiner diagnosed pseudofolliculitis 
barbae, which he noted was usually present in the beard area, 
but in the veteran's case was present on the scalp due to his 
short hair.  The condition was not exceptionally repugnant.  

An October 2003 examination noted no scalp condition present.  
Seborrheic dermatitis was noted by history, with no active 
lesions noted.

Clearly, this medical evidence demonstrates that the 
veteran's service-connected seborrheic dermatitis is 
manifested by only a few papules on his scalp with no visible 
skin lesions and that this disorder is under control with 
medication and only sporadic outpatient treatment.  The Board 
must conclude, therefore, that the competent evidence of 
record does not reflect the presence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  
Consequently, the next higher rating of 30 percent for the 
veteran's service-connected dermatitis based on the old 
rating criteria is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  Furthermore, as the competent 
evidence of record does not reflect the presence of 
seborrheic dermatitis over 20 to 40 percent of the veteran's 
entire body or 20 to 40 percent of exposed areas affected or 
the need for systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more (but not constantly) during the past 12-month 
period, a 30 percent evaluation for this service-connected 
disorder pursuant to the revised rating criteria, is also not 
warranted.  The veteran used doxycycline for one month, 
however most of his treatment has been with over-the-counter 
shampoos.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of  38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The facts of this case do not show 
that the veteran's dermatitis results in marked interference 
with his employment or requires frequent periods of 
hospitalization.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his dermatitis results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of  38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The appeal is denied.

	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


